Citation Nr: 1141729	
Decision Date: 11/09/11    Archive Date: 11/21/11

DOCKET NO.  10-49 082	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
the Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to nonservice-connected pension benefits.

3.  Legal entitlement to aid and attendance or housebound benefits.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel


INTRODUCTION

The Veteran had beleaguered service from December 1941 to May 1942.  His status was "missing" from May 6 to May 19, 1942; "no casualty" from May 20 to July 31, 1942; and missing from August 1942 to March 1945.  His status under the Missing Persons Act (MPA) terminated in March 1945.  He had Recognized Guerrilla Service and Regular Philippine Army Service.  The appellant is his surviving spouse.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision and an October 2010 statement of the case (SOC) issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, Republic of Philippines.  In the March 2010 rating decision, the RO denied service connection for the cause of the Veteran's death and aid and attendance or housebound benefits.  The Veteran filed a notice of disagreement in April 2010 and a SOC was issued in October 2010.  In the October 2010 SOC, the RO also addressed and denied entitlement to nonservice-connected pension benefits.  The appellant indicated on her November 2010 substantive appeal (VA Form 9) that she wished to appeal all the issues listed on the SOC.  

A hearing before the Board was scheduled in September 2011; however, in correspondence dated that same month, the appellant's representative indicated that the appellant was unable to attend the hearing.  As a motion to reschedule the hearing has not been received, the appellant's hearing request is deemed withdrawn.  38 C.F.R. § 20.702(d) (2011).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran had Recognized Guerilla Service and Regular Philippine Army Service.  

2.  The Veteran died in December 1999; the cause of death was identified as pneumonia and acute renal failure.  

3.  Pneumonia and acute renal failure did not manifest in service and are not related to the Veteran's service. 

4.  The appellant is not in receipt of Dependency and Indemnity Compensation (DIC) benefits or nonservice-connected pension benefits.


CONCLUSIONS OF LAW

1.  A disability incurred in or aggravated by service did not cause or contribute substantially or materially to the Veteran's cause of death.  38 U.S.C.A. §§ 1101, 1110, 1310 (West 2002); 38 C.F.R. §§ 3.303, 3.312 (2011). 

2.  The criteria for basic eligibility for VA nonservice-connected death pension benefits have not been met.  38 U.S.C.A. §§ 101(2), 107, 1502, 1521, 1541 
(West 2002); 38 C.F.R. §§ 3.1, 3.2, 3.3, 3.6, 3.40, 3.41 (2011). 

3.  As a matter of law, the criteria for aid and attendance or housebound benefits have not been met.  38 U.S.C.A. §§ 1311(c) & (d), 1541 (d) & (e) (West 2002); 38 C.F.R. §§ 3.351, 3.352 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011)) redefined VA's duty to assist the Veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011). 

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must request that the claimant provide any evidence in his possession that pertains to the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  For claims such as this one pending before VA on or after May 30, 2008, 38 C.F.R. 3.159 was amended to eliminate the requirement that VA request that a claimant submit any evidence in his or her possession that might substantiate the claim.  73 Fed. Reg. 23,353  (Apr. 30, 2008). 

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include:  1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

In addition, in the context of a claim for DIC benefits, which includes a claim of service connection for the cause of the Veteran's death VCAA notice must include (1) a statement of the conditions, if any, for which a veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-353 (2007), rev'd on other grounds, Hupp v. Shinseki, 329 Fed. Appx. 277   (Fed. Cir. May 19, 2009) (unpublished). 

Because the law and not the evidence is dispositive of the claims for nonservice-connected death pension benefits and for aid and attendance or housebound benefits, additional factual development would have no bearing in the ultimate outcome.  Accordingly, VCAA has no effect in regards to these issues.  See Dela Cruz, supra; see also Manson v. Principi, 16 Vet. App. 129, 132 (2002) (VCAA not applicable "because the law as mandated by statute and not the evidence is dispositive of the claim.") 

As regards the claim for service connection for the cause of the Veteran's death, the RO notified the appellant of the evidence needed to substantiate this claim in a September 2008 and January 2009 letters.  In compliance with Hupp, the January 2009 letter explained how to establish entitlement to DIC benefits based on a service-connected disability established during the Veteran's lifetime and how to establish entitlement to DIC benefits based on a disability that was not service-connected during a Veteran's lifetime.  The letter also notified the appellant that the Veteran had not been granted service connection for any disability during his lifetime.  These letters also satisfied the second and third elements of the duty to notify by delineating the evidence VA would assist in obtaining and the evidence it was expected that she would provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002). 

The Veteran's status as a veteran has been substantiated for purposes of a claim for service connection for the cause of a Veteran's death.  While the RO has not furnished to the appellant a letter meeting the Dingess/Hartman requirements as to disability rating and effective date, no prejudice is shown to the appellant in this case.  Disability ratings are not relevant to a claim for service connection for the cause of a veteran's death and because the Board is denying the appellant's claim, no effective date is being, or is to be, assigned.  Accordingly, there is no possibility of prejudice to the appellant under the notice requirements of Dingess/Hartman.  

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his or her claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  In this case, VA obtained service records and all of the identified and available post-service private medical records. 

The Board points out that the RO did not obtain a VA opinion as to the etiology of the Veteran's death.  The Board finds that the RO was not required to do so pursuant to its duty to assist in this case.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that the general duty to assist provision, 38 U.S.C. § 5103A(a) , rather than the provision specifically addressing when medical examinations are required in compensation claims, 38 U.S.C.A. § 5103A(d) , is applicable to claims for service connection for the cause of a veteran's death.  Wood v. Peake, 520 F.3d 1345, 1347 (Fed. Cir. 2008); DeLaRosa v. Peake, 515 F.3d 1319, 1322 (Fed. Cir. 2008).  While 38 U.S.C.A. § 5103A(a) does not always require VA to assist a claimant in obtaining a medical examination or assistance, such assistance is required whenever a medical opinion is "necessary to substantiate the claim," and VA is excused from providing such assistance only when "no reasonable possibility exists that such assistance would aid in substantiating the claim."  Wood, 520 F.3d at 1348.  

In this case, the service records are silent for treatment for the causes of the Veteran's death:  pneumonia and acute renal failure.  The post-service medical records do not include any evidence of these conditions.  Furthermore, the appellant has not alleged that these conditions were incurred in service.  Other than her general allegations that she is entitled to DIC compensation and that her husband fought for the United States, she has not presented any argument or evidence to support of a relationship between the Veteran's death and his service.  In the absence of any evidence indicating a relationship between pneumonia or acute renal failure and service, an examination is not required as there is no reasonable possibility that such assistance would aid in substantiating the claim. 

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The claims are thus ready to be considered on the merits. 

Service Connection for the Cause of the Veteran's Death

DIC is paid to a surviving spouse of a qualifying veteran who died from a service- connected disability.  38 U.S.C.A. § 1310; Darby v. Brown, 10 Vet. App. 243, 245 (1997). 

The death of a veteran will be considered as having been due to a service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death.  The service-connected disability is considered the principle cause of death when such disability, either singly or jointly with another condition, was the immediate or underlying cause of death or was etiologically related to the cause of death.  To be a contributory cause of death, it must be shown that the service-connected disability contributed substantially or materially to death, that it combined to cause death, or that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312. 

In determining whether the disability that resulted in the death of a veteran was the result of active service, the laws and regulations pertaining to basic service connection apply.  38 U.S.C.A. § 1310. 

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a) . 

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 
7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-96 (1997); 38 C.F.R. § 3.303(b). 

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

In this case, the Veteran died in December 1999.  The death certificate indicates that the immediate cause of his death was pneumonia and acute renal failure.  

Service records do not indicate complaints of or treatment for pneumonia or a renal condition.  

Post-service medical records also do not show any treatment for pneumonia or a renal condition.  A December 2008 letter from Dr. Saquian notes that the Veteran was admitted and treated for severe cough, back pain, and loss of weight accompanied with hemoptysis (coughing up blood) in December 1986.  In a May 2009 letter, Dr. Saquain essentially indicated that the Veteran's complaints in December 1986 were different than those preceding his death.  The physician also noted that acute renal failure was one of the conditions that probably contributed to his death.  

In sum, there is absolutely no evidence linking the Veteran's death to his service.  The appellant has not argued nor does the evidence show that the pneumonia and renal failure that led to his death were incurred in service or otherwise related to service.  Accordingly, entitlement to service connection for the cause of the Veteran's death cannot be granted. 

For the foregoing reasons, the preponderance of the evidence is against the claim for service connection for the cause of the Veteran's death.  The benefit-of-the-doubt doctrine is therefore not for application, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 ; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

Nonservice-Connected Pension Benefits

The surviving spouse of a veteran is entitled to receive VA improved non-service connected death pension benefits if the veteran had qualifying service under 38 U.S.C.A. § 1521(j). 

An AGUZ Form 632 shows that the Veteran had Recognized Guerilla Service and Regular Philippine Army service.

Service in the Philippine Scouts and in the organized military forces of the Government of the Commonwealth of the Philippines, including recognized guerrilla service, is recognized service for certain VA purposes, as authorized by 38 U.S.C.A. § 107; 38 C.F.R. § 3.40. 

Service of persons enlisted under § 14 of Public Law No. 190, 79th Congress (Act of October 6, 1945), is included for compensation and dependency and indemnity compensation, but not for pension benefits.  Service as a Philippine Scout in the Regular Army inducted between October 6, 1945, and June 30, 1947, inclusive, and in the Commonwealth Army of the Philippines from and after the dates and hours when called into service of the Armed Forces of the United States by orders issued from time to time by the General Officer, United States Army, pursuant to the Military Order of the President of the United States dated July 26, 1941, is included for compensation benefits, but not for pension benefits.  Service department certified recognized guerrilla service and unrecognized guerrilla service under a recognized commissioned officer, only if the person was a former member of the United States Armed Forces (including the Philippine Scouts), or the Commonwealth Army, prior to July 1, 1946, is included for compensation benefits, but not for pension benefits.  38 C.F.R. § 3.40(b), (c), and (d) . 

Moreover, persons with service in the Philippine Commonwealth Army, USAFFE (U.S. Armed Forces, Far East), including the recognized guerrillas, or service with the New Philippine Scouts under Public Law 190, 79th Congress shall not be deemed to have been in active military service with the Armed Forces of the United States for the purpose of establishing entitlement to VA nonservice-connected death pension benefits.  38 U.S.C.A. § 107; 38 C.F.R. § 3.40. 

The above laws and regulations specifically provide that Recognized Guerilla Service and service in the Regular Philippine Army are not recognized as active military service for the purpose of establishing entitlement to nonservice-connected pension benefits.  As these are the only types of the Veteran's service indicated by the service department records in the claims file, and there is no allegation or evidence that the Veteran had any other types of service, the appellant cannot establish entitlement to nonservice-connected pension benefits based on the Veteran's service.  Consequently, her claim for nonservice-connected death pension benefits must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 

Aid and Attendance or Housebound Benefits

Additional DIC compensation or pension may be payable to the surviving spouse if it is medically shown that the surviving spouse is in need of regular aid and attendance and/or by reason of being housebound.  38 U.S.C.A. §§ 1311(c) & (d), 1541(d) & (e); 38 C.F.R. § 3.351(a) (1) & (2).  

In this case, as discussed in detail above, the appellant is not eligible for DIC compensation or nonservice-connected pension benefits.  Thus, there is no basis for entitlement to aid and attendance or housebound benefits since such additional benefits are predicated on receiving DIC compensation or pension benefits.  As the law is dispositive in this case, the claim must be denied because of the lack of legal entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  


ORDER

Entitlement to service connection for the cause of the Veteran's death is denied.

Entitlement to nonservice-connected pension benefits is denied.

Legal entitlement to aid and attendance or housebound benefits is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


